Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page1lof43 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION, )
WELFARE AND ANNUITY FUNDS, )
)
Plaintiffs, )
}

VS. ) Case Number: 19-1169
)
FOURNIE CONTRACTING COMPANY, INC. )
and KAREN FOURNIE, individually, )
)
Defendants. )

COMPLAINT

COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by
and through their attorneys, Patchett Hampson Garrison & Bateson, and for their
Complaint against defendants, Fournie Contracting Company, Inc., and Karen Fournie,
individually, state as follows:

Pursuant to Local Rule 5.1(a), Theodore J. Hampson shall be designated as Lead
Counsel who will be responsible for receipt of service of every document requested to be
filed or served an for receipt of telephone conferences.

Count I
Fournie Contracting Company, Inc.
29 U.S.C. §§ 1132, 1145

COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by
and through their attorneys, Patchett Hampson Garrison & Bateson, and for Count I of their
Complaint against defendant, Fournie Contracting Company, Inc., state as follows:

LL. This action arises under the laws of the United States and is brought

pursuant to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 2of43 Page ID #2

§§ 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence
of questions arising thereunder, as hereinafter more fully appears.

2. Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are
various pension, welfare and related joint labor-management funds and bring this action as
“employee welfare benefit funds” and “plans”, under the laws of ERISA.

3. Defendant, Fournie Contracting Company, Inc., is conducting business in
the State of Illinois, and is an employer as defined under ERISA.

4, An authorized representative of defendant executed a Memorandum of
Agreement dated December 1, 2006, thereby binding defendant to pay contributions to
plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is
attached hereto as Exhibit 1 and incorporated by reference herein.

5: Exhibit 1 pertinently provides:

“It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Pocahontas No. 677; Carlyle No.

581; Mr. Olive No. 950; Alton No. 218; Collinsville No.

44; Wood River No. 338; Columbia No. 196; Hillsboro No.
1084; Belleville No. 459; Please see Article 2 of exhibit 1.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 1.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 3o0f43 Page ID #3

6.

“Commencing August 1, 2006, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 1.

“Commencing August 1, 2006, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 1.

Commencing August 1, 2006, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 1.

“This Agreement shall be effective August 1, 2006 and shall remain in
full force and effect through July 31, 2009. Either party may give notice
in writing to the other party sixty (60) days before the contract
expiration date that it desires to terminate the agreement. Notice to
modify the contract with respect to any provisions given by either party
shall not terminate the contract and shall not tender the automatic
renewal clause inoperative.” Please see Article 30 of exhibit 1.

Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the

parties are bound to same.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 4of43 Page ID #4

7.

An authorized representative of defendant executed a Participation

Agreement on September 13, 2007, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 2 and incorporated by reference herein.

8.

Exhibit 2 pertinently provides:

“The Employer hereby agrees to be bound by and to the Agreements
and Declarations of Trust establishing and amending the Central
Laborers’ Pension Fund and Central Laborers’ Welfare Fund and all
other funds or plans compromising the Funds, all as heretofore and
hereafter amended (the Trust agreements), as through the employer
had actually signed the same. The various Agreements and Declarations
of Trust are hereafter referred to as the “Trust Agreements.” The
Employer agrees to make contributions to the Funds (1) on behalf of all
Employees, all as defined in the Trust Agreements or applicable
Collective Bargaining Agreements, (2) for all jobs within the
geographical jurisdiction of the Funds, all as defined in the Trust
Agreements, (3) for the employment on all job classifications, all as
defined in the Trust Agreements or applicable Collective Bargaining
Agreements. Please see paragraph 2 of exhibit 2.

“The employer agrees to make the required contributions monthly and
in such manner as required by the Trustees of the Funds for all
Employees as defined in the Trust Agreements and the Trustees shall
have the authority to have their accountant audit all payroll and all
wage, job, bonds and other relevant records of the Employer upon
reasonable notice for the purpose of determining the accuracy of the
Employer's contributions to the Funds.” Please see paragraph 4 of exhibit
Z,

“If an employer fails to pay contributions as required by the Trust
Agreements and this Agreement, the Funds shall have the right to take
whatever steps are necessary to secure compliance with this
Agreement and the Trust Agreements, any other provision hereof to the
contrary notwithstanding, and the Employer shall be liable for all
reasonable costs of collection of the payments due together with
reasonable attorneys’ fees and such other reasonable costs and charges
as may be assessed by the Trustees of the Funds pursuant to the Trust
Agreements, including the cost of any and all audits. In addition, the
Employer agrees that all remittances not received by the 15" day of the
month next following the month for which the contributions are due are
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page5of43 Page ID #5

9.

subject to assessment of Liquidated Damages in the amount of 10% of
the contributions or $25.00 minimum per remittance, to deter the
increased administrative costs resulting from late payments, all
pursuant to the Trust Agreements. Please see paragraph 6 of exhibit 2.

“The Employer hereby irrevocably designates as its representatives on
the Board of Trustees of the Funds such Trustees as are now serving, or
their successors who will serve in the future, as Employer Trustees
together with their successors/ The Employer further agrees to be
bound by all actions taken by the Board of Trustees pursuant to the
Trust Agreements as heretofore and/or hereafter amended.” Please see
paragraph 7 of exhibit 2.

An authorized representative of defendant executed a Memorandum of

Agreement dated December 14, 2010, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as Exhibit 3 and incorporated by reference herein.

10.

Exhibit 3 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
exhibit 3.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 3.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 6of43 Page ID #6

LL,

“Commencing August 1, 2010, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 3.

“Commencing August 1, 2010, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 3.

Commencing August 1, 2010, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 3.

“This Agreement shall be effective August 1, 2010 and shall remain in
full force and effect through July 31, 2013. Either party may give notice
in writing to the other party sixty (60) days before the contract
expiration date that it desires to terminate the agreement. Notice to
modify the contract with respect to any provisions given by either party
shall not terminate the contract and shall not tender the automatic
renewal clause inoperative.” Please see Article 30 of exhibit 3.

Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the

parties are bound to same.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 7of43 Page ID #7

12. Pursuant to Exhibit 3, Defendant is bound by the terms and provisions of the
Memorandum of Agreement dated August 1, 2013 thru July 31, 2019. Said Memorandum
of Agreement is attached hereto as Exhibit 4 and incorporated by reference herein.

13. Exhibit 4 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
exhibit 4.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 4.

“Commencing August 1, 2013, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 4.

“Commencing August 1, 2013, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 8 of 43 Page ID #8

14.

listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 4.

Commencing August 1, 2013, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 4.

“This Agreement shall be effective August 1, 2013 and shall remain in
full force and effect through July 31, 2016, and thereafter from year to
year unless either party gives notice in writing to the other party at
least sixty (6) days but not more than one hundred twenty (120) days
prior to expiration date that it desires to terminate this Agreement.
Notice to modify the contract with respect to any provisions given by
either party shall not terminate the contract and shall not tender the
automatic renewal clause inoperative.” Please see Article 29 of exhibit 4.

Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the

parties are bound to same.

ib.

Pursuant to Exhibits 3 and 4, Defendant is bound by the terms and conditions

contained in the Memorandum of Agreement dated August 1, 2016 to July 31, 2019. Said

Agreement is attached hereto as Exhibit 5 and incorporated by reference herein.

16,

Exhibit 5 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
exhibit 5.
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page9of43 Page ID #9

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 5.

“Commencing August 1, 2016, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 5.

“Commencing August 1, 2016, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 5.

Commencing August 1, 2016, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 5.

“This Agreement shall be effective August 1, 2016 and shall remain in
full force and effect through July 31, 2019, and thereafter from year to
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 100f 43 Page ID #10

year unless either party gives notice in writing to the other party at
least sixty (6) days but not more than one hundred twenty (120) days
prior to expiration date that it desires to terminate this Agreement.
Notice to modify the contract with respect to any provisions given by
either party shall not terminate the contract and shall not tender the
automatic renewal clause inoperative.” Please see Article 29 of exhibit 5.

17. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 5. As such, said agreement remains in effect and the
parties are bound to same.

18. An authorized representative of defendant executed a Memorandum of
Agreement dated June 25, 2010 thereby binding defendant to pay contributions to
plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is
attached hereto as Exhibit 6 and incorporated by reference herein.

19. _—_— Exhibit 6 pertinently provides:

“This Memorandum of Agreement made and entered into by the
Associated General Contractors of Illinois (AGCI), Egyptian Contractors
Association, Inc. (ECA), and Wabash Valley Contractors Association
(WVCA) and Southern Illinois Builders Association (SIBA) on behalf of
contracts who have so authorized them, and any other Employer who
becomes signatory to this Agreement, hereinafter called the Employer,
party of the first part, and the Southern and Central Illinois Laborers’
District Council, and its affiliated Local Unions affiliated with the
Laborers’ International Union of North America, AFL-CIO, having
jurisdiction in the counties enumerated in Article 4, hereinafter called
the Union, Laborers’ or the Organization, party of the second part.”
Please see opening paragraph of Exhibit 6.

“It is agreed that this contract shall cover all of the following counties in
Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
Edwards; and the following counties in Local #773: Perry, Franklin,
jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
Alexander, Pulaski and Massac at rates set forth in this contract.” Please
see Article 4 of Exhibit 6.

10
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 11o0f43 Page ID #11

“All Employers party to this Agreement agree to contribute to the
Central Laborers’ Pension Fund for each hour covered employees
receive pay, a sum per hour as set forth in Addendum A to this
Agreement.” Please see Article 7 Section B of Exhibit 6.

“The Employers and the Union hereby agree to be parties to and to
adopt and be bound by the terms and provisions of the Agreement and
Declarations of Trust establishing central Laborers’ Pension Fund,
Southern Illinois Laborers’ & Employers Health & Welfare Fund,
Southern Illinois Laborers’ & Employers’ Annuity Fund, Illinois
Laborers’ & Contractors Training Trust Fund, Vacation Fund and
Egyptian Builders and Organized Labor Together (E-BOLT) Substance
Abuse Screening Trust Fund. All contributions as set forth in
Addendum A shall be made in accordance with the provisions of the
applicable Trust Agreement, which shall provide for joint
administration of said Funds by an equal number of employee or
Employer Trustees. All provisions of said Trust Agreements shall meet
all requirements of Section 302 of the Labor Management Relations Act
of 1947, as amended, and any other applicable laws.” Please see Article 7
Section M of Exhibit 6.

“This Agreement shall be in full force and effect from April 1, 2008
through March 31, 2013 and thereafter from year to year unless either
party notifies the other in writing of their desire to modify or terminate
this Agreement at least ninety (90) days but no more than one hundred

twenty (120) days before March 31, 2013.” Please see Article 31 of
Exhibit 6.

20. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 6. As such, said agreement remains in effect and the
parties are bound to same.

21. Pursuant to Exhibit 6, Defendant is bound by the terms contained in the
Memorandum of Agreement dated April 1, 2013 through March 31, 2016. Said Agreement
is attached hereto as Exhibit 7 and incorporated by reference herein.

22. Exhibit 7 pertinently provides:

“This Memorandum of Agreement made and entered into by the

Associated General Contractors of Illinois (AGCI), Egyptian Contractors
Association, Inc. (ECA), and Wabash Valley Contractors Association

11
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 12o0f43 Page ID #12

(WVCA) and Southern Illinois Builders Association (SIBA) on behalf of
contracts who have so authorized them, and any other Employer who
becomes signatory to this Agreement, hereinafter called the Employer,
party of the first part, and the Southern and Central Illinois Laborers’
District Council, and its affiliated Local Unions affiliated with the
Laborers’ International Union of North America, AFL-CIO, having
jurisdiction in the counties enumerated in Article 4, hereinafter called
the Union, Laborers’ or the Organization, party of the second part.”
Please see opening paragraph of Exhibit 7.

“It is agreed that this contract shall cover all of the following counties in
Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
Edwards; and the following counties in Local #773: Perry, Franklin,
Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
Alexander, Pulaski and Massac at rates set forth in this contract.” Please
see Article 4 of Exhibit 7.

“All Employers party to this Agreement agree to contribute to the
Central Laborers’ Pension Fund for each hour covered employees
receive pay, a sum per hour as set forth in Addendum A to this
Agreement.” Please see Article 7 Section B of Exhibit 7.

“The Employers and the Union hereby agree to be parties to and to
adopt and be bound by the terms and provisions of the Agreement and
Declarations of Trust establishing central Laborers’ Pension Fund,
Southern Illinois Laborers’ & Employers Health & Welfare Fund,
Southern Illinois Laborers’ & Employers’ Annuity Fund, Illinois
Laborers’ & Contractors Training Trust Fund, Vacation Fund and
Egyptian Builders and Organized Labor Together (E-BOLT) Substance
Abuse Screening Trust Fund. All contributions as set forth in
Addendum A shall be made in accordance with the provisions of the
applicable Trust Agreement, which shall provide for joint
administration of said Funds by an equal number of employee or
Employer Trustees. All provisions of said Trust Agreements shall meet
all requirements of Section 302 of the Labor Management Relations Act
of 1947, as amended, and any other applicable laws.” Please see Article 7
Section M of Exhibit 7.

“This Agreement shall be in full force and effect from April 1, 2013
through March 31, 2016 and thereafter from year to year unless either
party notifies the other in writing of their desire to modify or terminate
this Agreement at least ninety (90) days but no more than one hundred
twenty (120) days before March 31, 2013.” Please see Article 31 of
Exhibit 7.

12
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 13 0f 43 Page ID #13

23.

Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 7. As such, said agreement remains in effect and the

parties are bound to same.

24.

On August 16, 2012, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as Exhibit 8 and incorporated by reference herein.

en.

Exhibit 8 pertinently provides:

“Geographical Scope: This Agreement covers the following counties
in the State of Illinois: Cass, Christian, Logan, Menard, Morgan,
Sangamon and Scott” Please see Article 3 Section 1 of Exhibit 8.

“Each Employer agrees to make contributions set forth in Addendum A

and to accept the terms and conditions of the Trust Agreements

establishing the following funds provided said Trust Agreements and

Plans are established and maintained in compliance with Section

302(c) of the Taft-Hartley Act, ERISA, other applicable laws and

provided that such Funds receive and maintain a tax qualified status

with the Internal Revenue Service:

(1) Central Laborers’ Pension, Welfare and Annuity Funds

(2) [Illinois Laborers’ and Contractors’ Joint Apprenticeship and
Training Program Trust Fund

(3) Laborers’ and Employers’ Cooperation and Education Trust
Please see Article 13, Section 1 of Exhibit 8.

“It is understood and agreed that the conditions of this Agreement shall
be in full force and effect from May 1, 2009 to April 30, 2013 and shall
continue in effect from year to year thereafter, unless written notice
sent by registered mail is given by one of the parties hereto to the other
party no less than ninety (90) days and not more than one hundred
twenty (120) days before April 30, 2013, and thereafter no less than
ninety (90) days nor more than one hundred twenty (120) days before
the yearly expiration date.” Please see Article 28 of Exhibit 8.

io
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 140f43 Page ID #14

26. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 8. As such, said agreement remains in effect and the
parties are bound to same.

27. Based on the terms and conditions contained in exhibits 1-8 defendant is
bound by the terms and conditions as set forth in the Restated Agreement and Declaration
of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated
Agreement and Declaration of Trust is attached hereto as exhibit 9 and incorporated by

reference herein,

28. ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
hereof, each Employer shall contribute to the Fund the amount required by any
written agreement as defined herein between the Union or the Trust and the
Employer. The rate of contributions shall at all times be governed by the applicable
written Agreement then in force and effect, together with any amendments,
supplements or modifications thereto provided, however, that in the case of an
Employer who is required to make contributions by reason of his being party to a
written other than a Collective Bargaining Agreement the amount of the
contribution shall be required by the Collective Bargaining Agreement in effect
between the Employer Association and the Local Union having jurisdiction over the
geographical area in which the covered Employees perform work. It shall not be a
defense to any claim by the Trustees or an Employee for delinquent contributions
from an Employer that such Employer had entered into an agreement with any
employee purporting to waive the employee’s right to strict compliance with the
provisions of the applicable Collective Bargaining Agreement or other written
agreement, With respect to the amount of contributions required thereby no
employee shall be permitted to contract or otherwise agree with or permit his
employer to provide wage or benefit payments which do not conform to the
aforesaid requirements and any such contract or agreement shall be null and void.

Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.

The Employers shall make all reports on contributions required by the Trustees.
Each Employer shall promptly furnish to the Trustees, on demand, the names of its
employees, their social security number, the hours worked by each employee, and
such other information as the Trustees may reasonably require in connection with

14
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 15o0f43 Page ID #15

the administration of the Trust and Pension Plan. The Trustees may, on reasonable
notice, have an audit made by an independent certified public accountant or its
representatives or such other person or persons as designated by the Trustees of all
records of the Employer as described in Article IV, Section 8, in connection with the
Employer’s contributions and/or reports.

Where an audit discloses a difference between hours actually worked by an
employee and hours reported to the Trust by his Employer and where such audit
discloses any willful violation of any requirements of this Trust Agreement or rules
and regulations adopted in connection herewith, those officers and directors of such
Employer, if corporation, who supervised the completion of report forms, signed
report forms or can be determined to have had personal knowledge of such conduct,
shall be personally liable for any underpayment or other pecuniary loss to the Fund
as a result of such conduct. Nothing herein shall prevent personal liability for
owners or partners who are not otherwise incorporated.

Each employer, by agreeing to be bound by the terms hereof, acknowledges and
agrees that liquidated damages, as set forth in Section 7 herein below, remain due
and owing irrespective of the payment or not of the underlying contributions for
which the liquidated damages were assessed shall constitute a default in payment
pursuant to Section 6 of his Article.

Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
fifteen (15) days from the date they are originally due, or the due date as extended

as provided above, shall pay in addition to said contributions liquidated damages in
the amount of ten percent (10%) of the delinquent contributions or twenty five
dollars ($25.00), whichever is greater, and said damages shall be paid with the
delinquent contributions. Each Employer party to or otherwise bound by this Trust
Agreement acknowledge that the liquidated damages and acknowledge the costs to
be actual and substantial though difficulty to ascertain; however, each Employer
acknowledges these costs to be minimally ten percent (10%) of the delinquent
contributions or twenty-five dollars ($25.00), whichever is greater, waiving the
necessity of any additional proof thereof.

Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in
the event an Employer becomes delinquent in his contributions, said delinquent
Employer shall be liable for all reasonable costs incurred in the collection process
including the court fees, attorneys’ fees, filing fees, and any other expenses actually
incurred by the Trustees in the course of the collections process.

‘Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
authority to audit the records of the Employer as described in Article IV, Section 8,
for the purposes of determining the accuracy of contributions to the Pension Fund.
In the event it becomes necessary for the Trustees to file suit and/or otherwise
retain legal counsel to enforce their authority to perform an audit, the Employer

15
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 16o0f43 Page ID #16

shall be liable for all reasonable costs incurred including court fees, attorneys’ fees,
filing fees, audit cost, and any other expenses actually incurred by the Trustee in the
court of the action without regard to whether the Employer did or did not owe
delinquent contributions. Please see the Restated Agreement and Declaration of
Trust, attached hereto as exhibit 9 and incorporated by reference herein.

29. Based on the terms and conditions contained in exhibits 1-8 defendant is
bound by the terms and conditions as set forth in the Restated Agreement and Declaration
of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and
Declaration of Trust is attached hereto as exhibit 10 and incorporated by reference herein,

30. ARTICLE V of the Restated Agreement and Declaration of Trust of the Central
Laborers’ Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

Section 1, BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
hereof, each Employer shall contribute to the Fund the amount required by any
written agreement as defined herein between the Union or the Trust and the
Employer. The rate of contributions shall at all times be governed by the applicable
written Agreement then in force and effect, together with any amendments,
supplements or modifications thereto provided, however, that in the case of an
Employer who is required to make contributions by reason of his being party to a
written other than a Collective Bargaining Agreement the amount of the
contribution required shall be identical to the amount required by the Collective
Bargaining Agreement in effect between the Employer Association and the Local
Union having jurisdiction over the geological area in which the covered Employees
perform work. It shall not be a defense to any claim by the Trustees or an Employee
for delinquent contributions from an Employer that such Employer had entered into
an agreement with any employee purporting to waive the employee's rights to strict
compliance with the provisions of the applicable Collective Bargaining Agreement
or other written agreement. With respect to the amount of contributions required
thereby no employee shall be permitted to contract or otherwise agree with or
permit his employer to provide wage or benefit payments which do not conform to
the aforesaid requirements and any such contract or agreement shall be null and

void.

Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.

‘The Employers shall make all reports on contributions required by the Trustees.
Each Employer shall promptly furnish to the Trustees, on demand, the names of its
employees, their social security number, the hours worked by each employee, and
such other information as the Trustees may reasonably require in connection with
the administration of the Trust and Welfare Plan. The Trustees may, on reasonable

16
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 17of43 Page ID #17

notice, have an audit made by an independent certified public accountant or its
representatives or such other persons as designated by the Trustees of all records of
the Employer as described in Article IV, Section 8, in connection with the Employer's
contributions and/or reports.

All employers shall be required to maintain records in compliance with procedures
develop and communicated by the Administrator from the beginning of such
Employer's participation in the Fund forward unless given written authorization for
variance by the Administrator. All such records shall be maintained for a period of
ten (10) years unless earlier destruction of the same is authorized by the Trustees.
The Trustees shall require the Employer to designate the classification of all of his
employees and if the Employer fails to do so, after being requested to do so by the
Trustees, the Trustees shall conduct an investigation for the purpose of determining
the classification of such employees and the result of said investigation shall be
conclusive.

Where an audit discloses a difference between hours actually worked by an
employee and hours reported to the Trust by his Employer and where such audit
discloses any willful violation of any requirements of this Trust Agreement or rules
and regulations adopted in connection herewith, those officers and directors of such
Employer, if a corporation, who supervised the completion of report forms, signed
report forms or can be determined to have had personal knowledge of such conduct.
Nothing herein shall prevent personal liability for owner or partners who are not
otherwise incorporated

Each employer, by agreeing to be bound by the terms hereof, acknowledges and
agrees that liquidated damages, as set forth in Section 7 herein below, remain due
and owing irrespective of the payment or not of the underlying contributions for
which the liquidated damages were assessed, and failure to pay liquidated damages
duly assessed shall constitute a default in payment pursuant to Section 6 of the
Article.

Section 5. MODE OF PAYMENT

All contributions shall be due and payable on the fifteenth (15th) day of the month
next following the calendar month in which eligible employees perform work with
respect to which contributions are required. The time for payment may be extended
by the Trustees by resolution, but in no event shall such extension exceed forty-five
(45) days in accordance with applicable regulations issued by the Secretary of Labor
pursuant to ERISA.

- Section 6. DEFAULT INPAYMENT
Non-payment by an Employer of any contributions when due shall not relieve any
other employer of his obligation to make payments. The Trustees may take any
action necessary to enforce payments of the contributions and penalties due
hereunder, including, but not limited to, proceedings at law and in equity.

LF
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 18o0f43 Page ID #18

Section 7, LIQUIDATED DAMAGES

All employers not paying contributions within fifteen (15) days from the date they
are originally due, or the due date as extended as provide above, shall pay in
addition to said contributions liquidated damages in the amount of ten percent
(10%) of the delinquent contributions or Twenty-five dollars ($25.00), whichever is
greater, and said damages shall be paid with the delinquent contributions. Each
employer party to or otherwise bound by this Trust Agreement acknowledge that
the liquidated damages will be used to defer administrative costs arising by said
delinquency and acknowledge the costs to be actual and substantial though difficult
to ascertain; however, each Employer acknowledges these costs to be at least ten
percent (10%) of the delinquent contributions or Twenty-Five Dollars ($25.00),
whichever is greater, waiving the necessity of any additional proof thereof.

Section 8. INTEREST

Delinquent contributions shall bear interest at such rate as may have been
established by the Trustees prior to determining the existence of the delinquency.
Trustees may determine and establish from time to time the appropriate interest
rate for delinquencies and when the delinquencies shall commence to bear interest.
The Trustees shall have the authority to waive the foregoing interest charge in the
event the delinquent Employer executes a note or enters into an installment
payment agreement providing for payment of said delinquency on such terms as
acceptable to the Trustees under the circumstances.

Section 9. COLLECTION COSTS

Except as hereinafter provided in this Article, in the event an Employer becomes
delinquent in his contributions, said delinquent Employer shall be liable for all
reasonable costs incurred in the collection process including court fees, attorneys’
fees, filing fees, and any other expenses actually incurred by the Trustees in the
court of the collection process.

Section 10. AUDIT AND THE COSTS THEREOF.

The Trustees shall have the authority to audit the records of the Employer as
described in Article IV, Section 8, for the purposes of determining the accuracy of
contributions to the Welfare Fund. In the event it becomes necessary for the
Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
to perform an audit, the Employer shall be liable for all reasonable costs incurred
including court fees, attorney's fees, filing fees, audit costs, and any other expenses
actually incurred by the Trustees in the course of action, without regard to whether
the employer did or did not owe delinquent contributions.

In the event an audit determines that there are no delinquent contributions due the
Fund, other than in situations as noted in the above paragraph, the Fund shall pay
the entire Audit Cost. In the event the audit determines that there are delinquent
contributions due the Fund which were intentionally not paid by the Employer, the

18
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 19o0f43 Page ID #19

entire Audit Cost shall be assessed against the Employer. Intentional non-payment

shall include, but not be limited to, issuance of a check or other order for payment

that is not honored by the bank or other institution on which it is drawn and shall
include non-payment due to lack of funds on the part of the employer.

In the event an audit determines that there are delinquent contributions which are

unintentional, the Employer shall be assessed a proportion of the audit costs, if any,

based upon a formula which shall be set from time to time by the Trustees in their
discretion and reflected in the Minutes of the particular meeting where the formula
is adopted or changed. Please see the Restated Agreement and Declaration of

Trust attached hereto as Exhibit 10 and incorporated by reference herein.

31. According to the Trust Agreements, plaintiffs are entitled to collect liquidated
damages on all contributions that are paid late. Defendant has incurred liquidated
damages.

32. Defendant is obligated to make fringe benefit contributions to plaintiffs,
under the terms of the Memorandum of Agreement (Exhibit 1), Participation Agreement
(Exhibit 2), Memorandum of Agreement (Exhibit 3), Memorandum of Agreement (Exhibit
4), Memorandum of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6),
Memorandum of Agreement (Exhibit 7), Memorandum of Agreement (Exhibit 8), Restated
Agreement and Declaration of Trust (exhibit 9), and Restated Agreement and Declaration
of Trust of the Central Laborers' Welfare Fund (Exhibit 10).

33. Between December of 2006 through the present, an authorized
representative of defendant requested from various Local Labor Unions that fall within the
jurisdiction of plaintiffs, employees for various construction projects awarded to
defendant.

34. Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

19
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 20 0f 43 Page ID #20

35. As an employer obligated to make fringe benefit contributions to plaintiffs,
defendant is specifically required to do the following:

(a) | To pay monthly contributions to the Funds for each employee of the
defendant and to make said contributions in a manner as required by
the plaintiffs and payment of said contributions are based upon an
hourly rate as stated in the applicable agreements;

(b) To make all of its payroll books and records available to plaintiffs for
the purpose of auditing same, to determine whether defendant is
making full payments as required under the applicable agreements;

(c) To compensate plaintiffs for the additional administrative costs and
burdens imposed by defendant’s failure to pay, or untimely payment
of contributions, by way of the payment of liquidated damages in the
amount of ten percent (10%) of any and all contributions which are
not timely received by plaintiffs for a particular month, as specified
fully in Paragraph 4(a) above, together with interest as provided in
ERISA, 29 U.S.C. §1132 (g);

(d) To pay any and all costs incurred by plaintiffs in auditing defendant’s
payroll records, should it be determined that defendant was

delinquent in the reporting or submission of all contributions
required of it to be made to plaintiffs; and

(e) To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
incurred in the prosecution of any action to require defendant to
submit its payroll books and records for audit or to recover
delinquent contributions.

36. Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

(a) Defendant has failed to make payment of contributions and liquidated
damages; and

(b) Defendant has been delinquent in reporting the hours worked by
employees.

37. An audit of defendant’s payroll records and books was conducted for the

time frame of January 1, 2011 through December 31, 2017, revealing delinquent

20
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 210f43 Page ID #21

contributions and liquidated damages totaling four hundred thirty-seven thousand seven
hundred eighty dollars and twenty-seven cents ($437,780.27). Said audit is attached hereto
as exhibit 11 and incorporated by reference herein.

38. Upon careful review of all records maintained by plaintiffs, prepared and
submitted by defendant and after application of all payments made by defendant, the total
amount due and owing is three hundred seventy-three thousand six hundred eleven dollars
and eighty-two cents ($373,611.82) known to be due and owing from defendant to
plaintiffs. Please see the Revised Breakdown of Amounts Due and Owing attached hereto as
exhibit 12 and incorporated by reference herein.

39. |The known amounts owed are based upon the defendant’s failure to submit
all required reports; failure to accurately state all hours for which contributions are due on
reports previously submitted; or its failure to file reports or contributions in a timely
fashion.

40. Further, there is the possibility that additional contributions and liquidated
damages will come due during the pendency of this lawsuit.

41. _ Plaintiffs have requested defendant to perform its obligations as aforesaid,
but defendant has failed and refused to so perform.

42, Defendant’s continuing refusal and failure to perform it obligations to
plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which
plaintiffs have no adequate remedy at law.

WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,
pray this Court enter Judgment in their favor and against defendant, Fournie Contracting

Company, Inc., as follows:

21
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 22 of 43 Page ID #22

(a) That defendant be enjoined and ordered to submit all delinquent
monthly contribution reports to plaintiffs with the information
required to be provided thereon, to continue to submit such reports
while this is pending, and to comply with its contractual obligation to
timely submit such reports in the future;

(b) That judgment be entered in favor of plaintiffs and against defendant
for all unpaid contributions, liquidated damages, any costs of auditing
defendant’s records, accrued interest, and plaintiffs’ reasonable
attorneys’ fees and court costs necessarily incurred in this action as

specified herein, or as subsequently determined, all as provided for in
the plans and in ERISA;

(c) Judgment be entered against defendant and defendant be decreed to
pay to the plaintiffs a sum of three hundred seventy-three thousand
six hundred eleven dollars and eighty-two cents ($373,611.82), plus
whatever sums are determined to be due;

(d) That defendant be decreed to pay all costs attendant to any audit of
defendant’s payroll books and records;

(e) That defendant be decreed to pay the plaintiffs its reasonable lawyers’
fees, together with its costs of suit; and

(f) That plaintiffs have such further relief as may be deemed just and
equitable by the Court, all at defendant’ cost.

Count II
Karen Fournie, individually
29 U.S.C. §§ 1132, 1145

COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by
and through their attorneys, Patchett Hampson Garrison & Bateson, and for Count II of
their Complaint against defendant, Karen Fournie, individually, state as follows:

1. This action arises under the laws of the United States and is
brought pursuant to the Employee Retirement Income Security Act of 1974, as amended,

29 U.S.C. §§ 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the

existence of questions arising thereunder, as hereinafter more fully appears.

22
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 23 0f 43 Page ID #23

2s Plaintiffs, Central Laborers’ Pension, Welfare & Annuity
Funds, are various pension, welfare and related joint labor-management funds and bring
this action as “employee welfare benefit funds” and “plans”, under the laws of ERISA.

3. Defendant, Karen Fournie is an individual conducting business in the State
of Illinois, a signatory to agreements with plaintiffs, and is an employer as defined under

ERISA.

4, Defendant executed a Memorandum of Agreement dated December 1, 2006,
thereby binding defendant to pay contributions to plaintiffs for employees of defendant
within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 1 and
incorporated by reference herein.

5. Exhibit 1 pertinently provides:

“It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Pocahontas No. 677; Carlyle No.

581; Mr. Olive No. 950; Alton No. 218; Collinsville No.

44; Wood River No. 338; Columbia No. 196; Hillsboro No.
1084; Belleville No. 459: Please see Article 2 of exhibit 1.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 1.

“Commencing August 1, 2006, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central

23
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 240f 43 Page ID #24

6.

Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 1.

“Commencing August 1, 2006, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 1.

Commencing August 1, 2006, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 1.

“This Agreement shall be effective August 1, 2006 and shall remain in
full force and effect through July 31, 2009. Either party may give notice
in writing to the other party sixty (60) days before the contract
expiration date that it desires to terminate the agreement. Notice to
modify the contract with respect to any provisions given by either party
shall not terminate the contract and shall not tender the automatic
renewal clause inoperative.” Please see Article 30 of exhibit 1.

Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the

parties are bound to same.

7.

Defendant executed a Participation Agreement on September 13, 2007,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

24
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 25o0f43 Page ID #25

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 2 and
incorporated by reference herein.
8. Exhibit 2 pertinently provides:

“The Employer hereby agrees to be bound by and to the Agreements
and Declarations of Trust establishing and amending the Central
Laborers’ Pension Fund and Central Laborers’ Welfare Fund and all
other funds or plans compromising the Funds, all as heretofore and
hereafter amended (the Trust agreements), as through the employer
had actually signed the same. The various Agreements and Declarations
of Trust are hereafter referred to as the “Trust Agreements.” The
Employer agrees to make contributions to the Funds (1) on behalf of all
Employees, all as defined in the Trust Agreements or applicable
Collective Bargaining Agreements, (2) for all jobs within the
geographical jurisdiction of the Funds, all as defined in the Trust
Agreements, (3) for the employment on all job classifications, all as
defined in the Trust Agreements or applicable Collective Bargaining
Agreements. Please see paragraph 2 of exhibit 2.

“The employer agrees to make the required contributions monthly and
in such manner as required by the Trustees of the Funds for all
Employees as defined in the Trust Agreements and the Trustees shall
have the authority to have their accountant audit all payroll and all
wage, job, bonds and other relevant records of the Employer upon
reasonable notice for the purpose of determining the accuracy of the
Employer's contributions to the Funds.” Please see paragraph 4 of exhibit
g.

“If an employer fails to pay contributions as required by the Trust
Agreements and this Agreement, the Funds shall have the right to take
whatever steps are necessary to secure compliance with this
Agreement and the Trust Agreements, any other provision hereof to the
contrary notwithstanding, and the Employer shall be liable for all
reasonable costs of collection of the payments due together with
reasonable attorneys’ fees and such other reasonable costs and charges
as may be assessed by the Trustees of the Funds pursuant to the Trust
Agreements, including the cost of any and all audits. In addition, the
Employer agrees that all remittances not received by the 15" day of the
month next following the month for which the contributions are due are
subject to assessment of Liquidated Damages in the amount of 10% of
the contributions or $25.00 minimum per remittance, to deter the
increased administrative costs resulting from late payments, all
pursuant to the Trust Agreements. Please see paragraph 6 of exhibit 2.

25
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 26 of 43 Page ID #26

“The Employer hereby irrevocably designates as its representatives on
the Board of Trustees of the Funds such Trustees as are now Serving, or
their successors who will serve in the future, as Employer Trustees
together with their successors/ The Employer further agrees to be
bound by all actions taken by the Board of Trustees pursuant to the
Trust Agreements as heretofore and/or hereafter amended.” Please see
paragraph 7 of exhibit 2.

9. Defendant executed a Memorandum of Agreement dated December 14, 2010,
thereby binding defendant to pay contributions to plaintiffs for employees of defendant
within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 3 and
incorporated by reference herein.

10. ‘Exhibit 3 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
exhibit 3.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 3.

“Commencing August 1, 2010, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The

26
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 27 of 43 Page ID #27

Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 3.

“Commencing August 1, 2010, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 3.

Commencing August 1, 2010, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 3.

“This Agreement shall be effective August 1, 2010 and shall remain in
full force and effect through July 31, 2013. Either party may give notice
in writing to the other party sixty (60) days before the contract
expiration date that it desires to terminate the agreement. Notice to
modify the contract with respect to any provisions given by either party
shall not terminate the contract and shall not tender the automatic
renewal clause inoperative.” Please see Article 30 of exhibit 3.

11. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 3. As such, said agreement remains in effect and the
parties are bound to same.

12. Pursuant to Exhibit 3, Defendant is bound by the terms and provisions of the

Memorandum of Agreement dated August 1, 2013 thru July 31, 2019. Said Memorandum

of Agreement is attached hereto as Exhibit 4 and incorporated by reference herein.

27
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 28 0f 43 Page ID #28

13. Exhibit 4 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459; Please see Article 2 of
exhibit 4.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse
Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 4.

“Commencing August 1, 2013, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 4.

“Commencing August 1, 2013, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 4.

Commencing August 1, 2013, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central

28
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 29 0f 43 Page ID #29

Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 4.

“This Agreement shall be effective August 1, 2013 and shall remain in
full force and effect through July 31, 2016, and thereafter from year to
year unless either party gives notice in writing to the other party at
least sixty (6) days but not more than one hundred twenty (120) days
prior to expiration date that it desires to terminate this Agreement.
Notice to modify the contract with respect to any provisions given by
either party shall not terminate the contract and shall not tender the
automatic renewal clause inoperative.” Please see Article 29 of exhibit 4.

14. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 4. As such, said agreement remains in effect and the
parties are bound to same.

15. Pursuant to Exhibits 3 and 4, Defendant is bound by the terms and conditions
contained in the Memorandum of Agreement dated August 1, 2016 to July 31, 2019. Said
Agreement is attached hereto as Exhibit 5 and incorporated by reference herein.

16. Exhibit 5 pertinently provides:

"It is agreed that this Contract shall cover all of the following Locals
located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

Greenville No. 622; Carlyle No. 581; Alton No. 218;
Collinsville No. 44; Wood River No. 338; Columbia No. 196;
Hillsboro No. 1084; Belleville No. 459: Please see Article 2 of
exhibit 5.

“Each Employer shall remit fringe benefit contributions to the fund
depository on or before the 15" day of each month for all contributions,
attributable to the prior calendar month. Failure to remit such
contributions on a timely basis may allow the Union, at its option, the
right to resort to economic recourse, including the right to refuse

29
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 30 0f 43 Page ID #30

Employees or withdraw Employees for the delinquent Employer, a
notice in writing five (5) days in advance of the taking of such action. In
the event the delinquent Employer is a subcontractor, such notice shall
be served jointly on the general contractor and the subcontractor. The
Employer shall be liable for any costs incurred in the connection with
the collection of any fringe benefits.” Please see Article 9(a) of exhibit 5.

“Commencing August 1, 2016, the Employer agrees to make payments
to the Central Laborers’ Pension Fund and be bound by the Central
Laborers’ Pension Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(c) of Exhibit 5.

“Commencing August 1, 2016, the Employer agrees to make payments
to the Central Laborers’ Welfare Fund and be bound by the Central
Laborers’ Welfare Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(d) of Exhibit 5.

Commencing August 1, 2016, the Employer agrees to make payments to
the Central Laborers’ Annuity Fund and be bound by the Central
Laborers’ Annuity Fund Trust Agreements, including any amendments
or changes thereto, and the Employer accepts as Trustees those
Trustees selected in the manner provided in said Trust Agreement. The
Employer shall pay to the Central Laborers’ Pension Fund the amount
listed in Addendums A, B, C and D for each hour worked or portion
thereof, for which the employee receives pay, or is entitled to receive
pay pursuant to this Agreement.” Please see Article 9(e) of Exhibit 5.

“This Agreement shall be effective August 1, 2016 and shall remain in
full force and effect through July 31, 2019, and thereafter from year to
year unless either party gives notice in writing to the other party at
least sixty (6) days but not more than one hundred twenty (120) days
prior to expiration date that it desires to terminate this Agreement.
Notice to modify the contract with respect to any provisions given by
either party shall not terminate the contract and shall not tender the
automatic renewal clause inoperative.” Please see Article 29 of exhibit 5.

30
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 310f43 Page ID #31

17. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 5. As such, said agreement remains in effect and the
parties are bound to same.

18. Defendant executed a Memorandum of Agreement dated June 25, 2010
thereby binding defendant to pay contributions to plaintiffs for employees of defendant
within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 6 and
incorporated by reference herein.

19. Exhibit 6 pertinently provides:

“This Memorandum of Agreement made and entered into by the
Associated General Contractors of Illinois (AGCI), Egyptian Contractors
Association, Inc. (ECA), and Wabash Valley Contractors Association
(WVCA) and Southern Illinois Builders Association (SIBA) on behalf of
contracts who have so authorized them, and any other Employer who
becomes signatory to this Agreement, hereinafter called the Employer,
party of the first part, and the Southern and Central Illinois Laborers’
District Council, and its affiliated Local Unions affiliated with the
Laborers’ International Union of North America, AFL-CIO, having
jurisdiction in the counties enumerated in Article 4, hereinafter called
the Union, Laborers’ or the Organization, party of the second part.”
Please see opening paragraph of Exhibit 6.

“It is agreed that this contract shall cover all of the following counties in
Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
Edwards; and the following counties in Local #773: Perry, Franklin,
Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
Alexander, Pulaski and Massac at rates set forth in this contract.” Please
see Article 4 of Exhibit 6.

“All Employers party to this Agreement agree to contribute to the
Central Laborers’ Pension Fund for each hour covered employees
receive pay, a sum per hour as set forth in Addendum A to this
Agreement.” Please see Article 7 Section B of Exhibit 6.

“The Employers and the Union hereby agree to be parties to and to
adopt and be bound by the terms and provisions of the Agreement and

31
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 32 of 43 Page ID #32

Declarations of Trust establishing central Laborers’ Pension Fund,
Southern Illinois Laborers’ & Employers Health & Welfare Fund,
Southern Illinois Laborers’ & Employers’ Annuity Fund, Illinois
Laborers’ & Contractors Training Trust Fund, Vacation Fund and
Egyptian Builders and Organized Labor Together (E-BOLT) Substance
Abuse Screening Trust Fund. All contributions as set forth in
Addendum A shall be made in accordance with the provisions of the
applicable Trust Agreement, which shall provide for joint
administration of said Funds by an equal number of employee or
Employer Trustees. All provisions of said Trust Agreements shall meet
all requirements of Section 302 of the Labor Management Relations Act
of 1947, as amended, and any other applicable laws.” Please see Article 7
Section M of Exhibit 6.

“This Agreement shall be in full force and effect from April 1, 2008
through March 31, 2013 and thereafter from year to year unless either
party notifies the other in writing of their desire to modify or terminate
this Agreement at least ninety (90) days but no more than one hundred
twenty (120) days before March 31, 2013.” Please see Article 31 of
Exhibit 6.

20. Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 6. As such, said agreement remains in effect and the
parties are bound to same.

21. Pursuant to Exhibit 6, Defendant is bound by the terms contained in the
Memorandum of Agreement dated April 1, 2013 through March 31, 2016. Said Agreement
is attached hereto as Exhibit 7 and incorporated by reference herein.

22. Exhibit 7 pertinently provides:

“This Memorandum of Agreement made and entered into by the
Associated General Contractors of Illinois (AGCI), Egyptian Contractors
Association, Inc. (ECA), and Wabash Valley Contractors Association
(WVCA) and Southern Illinois Builders Association (SIBA) on behalf of
contracts who have so authorized them, and any other Employer who
becomes signatory to this Agreement, hereinafter called the Employer,
party of the first part, and the Southern and Central Illinois Laborers’
District Council, and its affiliated Local Unions affiliated with the
Laborers’ International Union of North America, AFL-CIO, having
jurisdiction in the counties enumerated in Article 4, hereinafter called

32
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 33 0f 43 Page ID #33

the Union, Laborers’ or the Organization, party of the second part.”
Please see opening paragraph of Exhibit 7.

“It is agreed that this contract shall cover all of the following counties in
Local #1197: Fayette, Jefferson, Effingham, Hamilton, Clay, Jasper,
Crawford, Lawrence, Wabash, White, Richland, Marion, Wayne and
Edwards; and the following counties in Local #773: Perry, Franklin,
Jackson, Williamson, Saline, Gallatin, Union, Johnson, Pope, Hardin,
Alexander, Pulaski and Massac at rates set forth in this contract.” Please
see Article 4 of Exhibit 7.

“All Employers party to this Agreement agree to contribute to the
Central Laborers’ Pension Fund for each hour covered employees
receive pay, a sum per hour as set forth in Addendum A to this
Agreement.” Please see Article 7 Section B of Exhibit 7.

“The Employers and the Union hereby agree to be parties to and to
adopt and be bound by the terms and provisions of the Agreement and
Declarations of Trust establishing central Laborers’ Pension Fund,
Southern Illinois Laborers’ & Employers Health & Welfare Fund,
Southern Illinois Laborers’ & Employers’ Annuity Fund, Illinois
Laborers’ & Contractors Training Trust Fund, Vacation Fund and
Egyptian Builders and Organized Labor Together (E-BOLT) Substance
Abuse Screening Trust Fund. All contributions as set forth in
Addendum A shall be made in accordance with the provisions of the
applicable Trust Agreement, which shall provide for joint
administration of said Funds by an equal number of employee or
Employer Trustees. All provisions of said Trust Agreements shall meet
all requirements of Section 302 of the Labor Management Relations Act
of 1947, as amended, and any other applicable laws.” Please see Article 7
Section M of Exhibit 7.

“This Agreement shall be in full force and effect from April 1, 2013
through March 31, 2016 and thereafter from year to year unless either
party notifies the other in writing of their desire to modify or terminate
this Agreement at least ninety (90) days but no more than one hundred
twenty (120) days before March 31, 2013.” Please see Article 31 of
Exhibit 7.

23. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 7. As such, said agreement remains in effect and the

parties are bound to same.

332
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 34o0f 43 Page ID #34

24. Defendant executed a Memorandum of Agreement dated August 16, 2012,
thereby binding defendant to pay contributions to plaintiffs for employees of defendant
within the jurisdiction of plaintiffs. Said Agreement is attached hereto as Exhibit 8 and
incorporated by reference herein.

25. Exhibit 8 pertinently provides:

“Geographical Scope: This Agreement covers the following counties
in the State of Illinois: Cass, Christian, Logan, Menard, Morgan,
Sangamon and Scott” Please see Article 3 Section 1 of Exhibit 8.

“Each Employer agrees to make contributions set forth in Addendum A

and to accept the terms and conditions of the Trust Agreements

establishing the following funds provided said Trust Agreements and

Plans are established and maintained in compliance with Section

302(c) of the Taft-Hartley Act, ERISA, other applicable laws and

provided that such Funds receive and maintain a tax qualified status

with the Internal Revenue Service:

(4) Central Laborers’ Pension, Welfare and Annuity Funds

(5) Ilinois Laborers’ and Contractors’ Joint Apprenticeship and
Training Program Trust Fund

(6) Laborers’ and Employers’ Cooperation and Education Trust
Please see Article 13, Section 1 of Exhibit 8.

“It is understood and agreed that the conditions of this Agreement shall
be in full force and effect from May 1, 2009 to April 30, 2013 and shall
continue in effect from year to year thereafter, unless written notice
sent by registered mail is given by one of the parties hereto to the other
party no less than ninety (90) days and not more than one hundred
twenty (120) days before April 30, 2013, and thereafter no less than

ninety (90) days nor more than one hundred twenty (120) days before
the yearly expiration date.” Please see Article 28 of Exhibit 8.

26. Defendant has not given written notification of its intent to terminate the
agreement referenced as exhibit 8. As such, said agreement remains in effect and the
parties are bound to same.

27. Based on the terms and conditions contained in exhibits 1-8 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

34
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 350f43 Page ID #35

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 9 and incorporated by

reference herein,

28. ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
hereof, each Employer shall contribute to the Fund the amount required by any
written agreement as defined herein between the Union or the Trust and the
Employer. The rate of contributions shall at all times be governed by the applicable
written Agreement then in force and effect, together with any amendments,
supplements or modifications thereto provided, however, that in the case of an
Employer who is required to make contributions by reason of his being party to a
written other than a Collective Bargaining Agreement the amount of the
contribution shall be required by the Collective Bargaining Agreement in effect
between the Employer Association and the Local Union having jurisdiction over the
geographical area in which the covered Employees perform work. It shall not be a
defense to any claim by the Trustees or an Employee for delinquent contributions
from an Employer that such Employer had entered into an agreement with any
employee purporting to waive the employee’s right to strict compliance with the
provisions of the applicable Collective Bargaining Agreement or other written
agreement, With respect to the amount of contributions required thereby no
employee shall be permitted to contract or otherwise agree with or permit his
employer to provide wage or benefit payments which do not conform to the
aforesaid requirements and any such contract or agreement shall be null and void.

Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.

The Employers shall make all reports on contributions required by the Trustees.
Each Employer shall promptly furnish to the Trustees, on demand, the names of its
employees, their social security number, the hours worked by each employee, and
such other information as the Trustees may reasonably require in connection with
the administration of the Trust and Pension Plan. The Trustees may, on reasonable
notice, have an audit made by an independent certified public accountant or its
representatives or such other person or persons as designated by the Trustees of all
records of the Employer as described in Article IV, Section 8, in connection with the
Employer’s contributions and/or reports.

Where an audit discloses a difference between hours actually worked by an
employee and hours reported to the Trust by his Employer and where such audit
discloses any willful violation of any requirements of this Trust Agreement or rules
and regulations adopted in connection herewith, those officers and directors of such

35
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 36 of 43 Page ID #36

Employer, if corporation, who supervised the completion of report forms, signed
report forms or can be determined to have had personal knowledge of such conduct,
shall be personally liable for any underpayment or other pecuniary loss to the Fund
as a result of such conduct. Nothing herein shall prevent personal liability for
owners or partners who are not otherwise incorporated.

Each employer, by agreeing to be bound by the terms hereof, acknowledges and
agrees that liquidated damages, as set forth in Section 7 herein below, remain due
and owing irrespective of the payment or not of the underlying contributions for
which the liquidated damages were assessed shall constitute a default in payment
pursuant to Section 6 of his Article.

Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
fifteen (15) days from the date they are originally due, or the due date as extended
as provided above, shall pay in addition to said contributions liquidated damages in
the amount of ten percent (10%) of the delinquent contributions or twenty five
dollars ($25.00), whichever is greater, and said damages shall be paid with the
delinquent contributions. Each Employer party to or otherwise bound by this Trust
Agreement acknowledge that the liquidated damages and acknowledge the costs to
be actual and substantial though difficulty to ascertain; however, each Employer
acknowledges these costs to be minimally ten percent (10%) of the delinquent
contributions or twenty-five dollars ($25.00), whichever is greater, waiving the
necessity of any additional proof thereof.

Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in
the event an Employer becomes delinquent in his contributions, said delinquent
Employer shall be liable for all reasonable costs incurred in the collection process
including the court fees, attorneys’ fees, filing fees, and any other expenses actually
incurred by the Trustees in the course of the collections process.

Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
authority to audit the records of the Employer as described in Article IV, Section 8,
for the purposes of determining the accuracy of contributions to the Pension Fund.
In the event it becomes necessary for the Trustees to file suit and/or otherwise
retain legal counsel to enforce their authority to perform an audit, the Employer
shall be liable for all reasonable costs incurred including court fees, attorneys’ fees,
filing fees, audit cost, and any other expenses actually incurred by the Trustee in the
court of the action without regard to whether the Employer did or did not owe
delinquent contributions. Please see the Restated Agreement and Declaration of
Trust, attached hereto as exhibit 9 and incorporated by reference herein.

29. Based on the terms and conditions contained in exhibits 1-8 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

36
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 37 of 43 Page ID #37

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 10 and incorporated by reference herein,
30. ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers’ Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
hereof, each Employer shall contribute to the Fund the amount required by any
written agreement as defined herein between the Union or the Trust and the
Employer. The rate of contributions shall at all times be governed by the applicable
written Agreement then in force and effect, together with any amendments,
supplements or modifications thereto provided, however, that in the case of an
Employer who is required to make contributions by reason of his being party to a
written other than a Collective Bargaining Agreement the amount of the
contribution required shall be identical to the amount required by the Collective
Bargaining Agreement in effect between the Employer Association and the Local
Union having jurisdiction over the geological area in which the covered Employees
perform work. It shall not be a defense to any claim by the Trustees or an Employee
for delinquent contributions from an Employer that such Employer had entered into
an agreement with any employee purporting to waive the employee's rights to strict
compliance with the provisions of the applicable Collective Bargaining Agreement
or other written agreement. With respect to the amount of contributions required
thereby no employee shall be permitted to contract or otherwise agree with or
permit his employer to provide wage or benefit payments which do not conform to
the aforesaid requirements and any such contract or agreement shall be null and
void.

Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.

The Employers shall make all reports on contributions required by the Trustees.
Each Employer shall promptly furnish to the Trustees, on demand, the names of its
employees, their social security number, the hours worked by each employee, and
such other information as the Trustees may reasonably require in connection with
the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
notice, have an audit made by an independent certified public accountant or its
representatives or such other persons as designated by the Trustees of all records of
the Employer as described in Article IV, Section 8, in connection with the Employer's
contributions and/or reports.

All employers shall be required to maintain records in compliance with procedures
develop and communicated by the Administrator from the beginning of such
Employer's participation in the Fund forward unless given written authorization for
variance by the Administrator. All such records shall be maintained for a period of
ten (10) years unless earlier destruction of the same is authorized by the Trustees.

37
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 38 0f 43 Page ID #38

The Trustees shall require the Employer to designate the classification of all of his
employees and if the Employer fails to do so, after being requested to do so by the
Trustees, the Trustees shall conduct an investigation for the purpose of determining
the classification of such employees and the result of said investigation shall be
conclusive.

Where an audit discloses a difference between hours actually worked by an
employee and hours reported to the Trust by his Employer and where such audit
discloses any willful violation of any requirements of this Trust Agreement or rules
and regulations adopted in connection herewith, those officers and directors of such
Employer, if a corporation, who supervised the completion of report forms, signed
report forms or can be determined to have had personal knowledge of such conduct.
Nothing herein shall prevent personal liability for owner or partners who are not
otherwise incorporated

Each employer, by agreeing to be bound by the terms hereof, acknowledges and
agrees that liquidated damages, as set forth in Section 7 herein below, remain due
and owing irrespective of the payment or not of the underlying contributions for
which the liquidated damages were assessed, and failure to pay liquidated damages
duly assessed shall constitute a default in payment pursuant to Section 6 of the
Article.

Section 5. MODE OF PAYMENT

All contributions shall be due and payable on the fifteenth (15th) day of the month
next following the calendar month in which eligible employees perform work with
respect to which contributions are required. The time for payment may be extended
by the Trustees by resolution, but in no event shall such extension exceed forty-five
(45) days in accordance with applicable regulations issued by the Secretary of Labor
pursuant to ERISA.

Section 6. DEFAULT IN PAYMENT

Non-payment by an Employer of any contributions when due shall not relieve any
other employer of his obligation to make payments. The Trustees may take any
action necessary to enforce payments of the contributions and penalties due
hereunder, including, but not limited to, proceedings at law and in equity.

Section 7. LIQUIDATED DAMAGES

All employers not paying contributions within fifteen (15) days from the date they
are originally due, or the due date as extended as provide above, shall pay in
addition to said contributions liquidated damages in the amount of ten percent
(10%) of the delinquent contributions or Twenty-five dollars ($25.00), whichever is
greater, and said damages shall be paid with the delinquent contributions. Each
employer party to or otherwise bound by this Trust Agreement acknowledge that
the liquidated damages will be used to defer administrative costs arising by said
delinquency and acknowledge the costs to be actual and substantial though difficult

38
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 39 0f 43 Page ID #39

to ascertain; however, each Employer acknowledges these costs to be at least ten
percent (10%) of the delinquent contributions or Twenty-Five Dollars ($25.00),
whichever is greater, waiving the necessity of any additional proof thereof.

Section 8. INTEREST

Delinquent contributions shall bear interest at such rate as may have been
established by the Trustees prior to determining the existence of the delinquency.
Trustees may determine and establish from time to time the appropriate interest
rate for delinquencies and when the delinquencies shall commence to bear interest.
The Trustees shall have the authority to waive the foregoing interest charge in the
event the delinquent Employer executes a note or enters into an installment
payment agreement providing for payment of said delinquency on such terms as
acceptable to the Trustees under the circumstances.

Section 9. COLLECTION COSTS

Except as hereinafter provided in this Article, in the event an Employer becomes
delinquent in his contributions, said delinquent Employer shall be liable for all
reasonable costs incurred in the collection process including court fees, attorneys’
fees, filing fees, and any other expenses actually incurred by the Trustees in the
court of the collection process.

Section 10. AUDIT AND THE COSTS THEREOF.

The Trustees shall have the authority to audit the records of the Employer as
described in Article IV, Section 8, for the purposes of determining the accuracy of
contributions to the Welfare Fund. In the event it becomes necessary for the
Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
to perform an audit, the Employer shall be liable for all reasonable costs incurred
including court fees, attorney's fees, filing fees, audit costs, and any other expenses
actually incurred by the Trustees in the course of action, without regard to whether
the employer did or did not owe delinquent contributions.

In the event an audit determines that there are no delinquent contributions due the
Fund, other than in situations as noted in the above paragraph, the Fund shall pay
the entire Audit Cost. In the event the audit determines that there are delinquent
contributions due the Fund which were intentionally not paid by the Employer, the
entire Audit Cost shall be assessed against the Employer. Intentional non-payment
shall include, but not be limited to, issuance of a check or other order for payment
that is not honored by the bank or other institution on which it is drawn and shall
include non-payment due to lack of funds on the part of the employer.

In the eveiit an audit determines that there are delinquent contributions which are
unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
based upon a formula which shall be set from time to time by the Trustees in their
discretion and reflected in the Minutes of the particular meeting where the formula

39
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 40 of 43 Page ID #40

is adopted or changed. Please see the Restated Agreement and Declaration of
Trust attached hereto as Exhibit 10 and incorporated by reference herein.

31. According to the Trust Agreements, plaintiffs are entitled to collect liquidated
damages on all contributions that are paid late. Defendant has incurred liquidated
damages.

32. Defendant is obligated to make fringe benefit contributions to plaintiffs,
under the terms of the Memorandum of Agreement (Exhibit 1), Participation Agreement
(Exhibit 2), Memorandum of Agreement (Exhibit 3), Memorandum of Agreement (Exhibit
4), Memorandum of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6),
Memorandum of Agreement (Exhibit 7), Memorandum of Agreement (Exhibit 8), Restated
Agreement and Declaration of Trust (exhibit 9), and Restated Agreement and Declaration
of Trust of the Central Laborers’ Welfare Fund (Exhibit 10).

33. Between December of 2006 through the present, an authorized
representative of defendant requested from various Local Labor Unions that fall within the
jurisdiction of plaintiffs, employees for various construction projects awarded to
defendant.

34. Said employees were then provided to defendant from various Local Labor
Unions that fall within the jurisdiction of plaintiffs’ employees for various construction
projects awarded to defendant.

35. As an employer obligated to make fringe benefit contributions to plaintiffs,
defendant is specifically required to do the following:

(a) To pay monthly contributions to the Funds for each employee of the
defendant and to make said contributions in a manner as required by

the plaintiffs and payment of said contributions are based upon an
hourly rate as stated in the applicable agreements;

40
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 410f43 Page ID #41

(b)

(c)

(d)

(e)

To make all of its payroll books and records available to plaintiffs for
the purpose of auditing same, to determine whether defendant is
making full payments as required under the applicable agreements;

To compensate plaintiffs for the additional administrative costs and
burdens imposed by defendant’s failure to pay, or untimely payment
of contributions, by way of the payment of liquidated damages in the
amount of ten percent (10%) of any and all contributions which are
not timely received by plaintiffs for a particular month, as specified
fully in Paragraph 4(a) above, together with interest as provided in
ERISA, 29 U.S.C. §1132 (g);

To pay any and all costs incurred by plaintiffs in auditing defendant’s
payroll records, should it be determined that defendant was
delinquent in the reporting or submission of all contributions
required of it to be made to plaintiffs; and

To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
incurred in the prosecution of any action to require defendant to
submit its payroll books and records for audit or to recover
delinquent contributions.

36. Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

(a)

(b)

Defendant has failed to make payment of contributions and liquidated
damages; and

Defendant has been delinquent in reporting the hours worked by
employees.

37. An audit of defendant’s payroll records and books was conducted for the

time frame of January 1, 2011 through December 31, 2017, revealing delinquent

contributions and liquidated damages totaling four hundred thirty-seven thousand seven

hundred eighty dollars and twenty-seven cents ($437,780.27). Said audit is attached hereto

as exhibit 11 and incorporated by reference herein.

41
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 42 of 43 Page ID #42

38. Upon careful review of all records maintained by plaintiffs, prepared and
submitted by defendant and after application of all payments made by defendant, the total
amount due and owing is three hundred seventy-three thousand six hundred eleven dollars
and eighty-two cents ($373,611.82) known to be due and owing from defendant to
plaintiffs. Please see the Revised Breakdown of Amounts Due and Owing attached hereto as
exhibit 12 and incorporated by reference herein.

39, | The known amounts owed are based upon the defendant’s failure to submit
all required reports; failure to accurately state all hours for which contributions are due on
reports previously submitted; or its failure to file reports or contributions in a timely
fashion.

40. Further, there is the possibility that additional contributions and liquidated
damages will come due during the pendency of this lawsuit.

41. Plaintiffs have requested defendant to perform its obligations as aforesaid,
but defendant has failed and refused to so perform.

42. Defendant’s continuing refusal and failure to perform it obligations to
plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which
plaintiffs have no adequate remedy at law.

WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,
pray this Court enter Judgment in their favor and against defendant, Karen Fournie,
individually as follows:

(a) That defendant be enjoined and ordered to submit all delinquent
monthly contribution reports to plaintiffs with the information
required to be provided thereon, to continue to submit such reports

while this is pending, and to comply with its contractual obligation to
timely submit such reports in the future;

42
Case 3:19-cv-01169-JPG-GCS Document1 Filed 10/28/19 Page 43 0f 43 Page ID #43

(b)

(c)

(d)

(e)

(f)

That judgment be entered in favor of plaintiffs and against defendant
for all unpaid contributions, liquidated damages, any costs of auditing
defendant’s records, accrued interest, and plaintiffs’ reasonable
attorneys’ fees and court costs necessarily incurred in this action as
specified herein, or as subsequently determined, all as provided for in
the plans and in ERISA;

Judgment be entered against defendant and defendant be decreed to
pay to the plaintiffs a sum of three hundred seventy-three thousand
six hundred eleven dollars and eighty-two cents ($373,611.82), plus
whatever sums are determined to be due;

That defendant be decreed to pay all costs attendant to any audit of
defendant’s payroll books and records;

That defendant be decreed to pay the plaintiffs its reasonable lawyers’
fees, together with its costs of suit; and

That plaintiffs have such further relief as may be deemed just and
equitable by the Court, all at defendant’ cost.

/s/ Theodore J. Hampson

ARDC No. 06273582

PATCHETT HAMPSON GARRISON & BATESON
308 South Court Street, Suite B

P.O. Box 1110

Marion, IL 62959
Tele: 618-997-1984

E-Mail: lawoffice@phgblaw.com

43
